 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                      UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12

13
     PROGRESSIVE MARKETING, INC.                  Case No. 2:17-cv-02644-JAM-DB
14
                       Plaintiff,                 FINAL JUDGMENT AND PERMANENT
15                                                INJUNCTION
              v.
16                                                Assigned for All Purposes to the
     SPROPARTS LLC, NUOVA RICAMBI                 Honorable John A. Mendez
17   S.R.L. and LA MARZOCCO USA, LLC
                                                  Complaint Filed:      12/18/17
18                     Defendants.                Trial Date:           11/18/19

19
     AND RELATED CROSS-ACTION.
20

21

22

23

24

25

26

27

28
                                                   1
                       [Proposed] FINAL JUDGMENT AND PERMANENT INJUNCTION
     104719068
     Active\104719068.v2-11/6/19
 1           WHEREAS, Plaintiff and Counter-Defendants Progressive Marketing, Inc. (“Progressive”),
 2   Defendant Sproparts LLC (“Sproparts”), Defendant La Marzocco USA, LLC (“La Marzocco”),
 3   Defendant and Counterclaimant Nuova Ricambi s.r.l. (“NRSRL”) and Counterclaimant and Counter-
 4   Defendant Marcello Zanesi (“Zanesi”) (collectively, the “Parties”) having stipulated and agreed that this
 5   [Proposed] Final Judgment and Permanent Injunction may be signed by a judge of the United States
 6   District Court for the Eastern District of California; and
 7           WHEREAS, the Court, having considered the pleading and the Stipulation for Entry of Final
 8   Judgment and Permanent Injunction executed by the Parties and filed with the Court, and with good
 9   cause appearing.
10           IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that:
11                 1. The Court has subject matter and personal jurisdiction over this action and the Parties.
12                 2. Venue is proper before this District.
13                 3. Judgment is entered on the Complaint brought by Progressive in favor of NRSRL,
14   Sproparts and La Marzocco on all causes of action brought against them.
15                 4. Judgment on those causes of action remaining at issue with respect to NRSRL’s
16   Counterclaims and against Progressive is as follows:
17                          a. Judgment is entered in favor of NRSRL on its first cause of action for
18                                 cancellation of federal trademark registration No. 3, 873,210 obtained by
19                                 Progressive for the mark “Nuova Ricambi USA” and that mark is now deemed
20                                 cancelled;
21                          b. Judgment is entered in favor of NRSRL, on its third cause of action for violation
22                                 of Section 43(a) of the Lanham Act, and
23                          c. Judgment is entered in favor of NRSRL on its seventh cause of action for
24                                 copyright infringement.
25                 5. Progressive is now subject to the following Permanent Injunction:
26                          a. Progressive, it officers, directors, agents, parents, subsidiaries, affiliates,
27                                 successors, assigns and each of them, are permanently enjoined from the use of
28                                 the term “Nuova Ricambi” and “NR” or any confusingly similar derivative
                                                               2
                       [Proposed] FINAL JUDGMENT AND PERMANENT INJUNCTION
     104719068
     Active\104719068.v2-11/6/19
 1                                 thereof, including, without limitation, “Nuova Ricambi USA” or “NRUSA” in
 2                                 any form, in connection with the promotion of goods and/or services or as a
 3                                 tradename, service mark or logo in any such manner that is likely to cause
 4                                 consumer confusion, in a manner disparaging to NRSRL, or in a manner that
 5                                 would otherwise unfairly compete with NRSRL’s trade or business. Progressive
 6                                 shall have a safe harbor until January 31, 2020, to cease its use of the “Nuova
 7                                 Ricambi USA” and “NR” as marks and tradenames, service marks or logos,
 8                                 except as necessary to use the language to point or direct customers or vendors to
 9                                 Progressive’s new site with its new business name, which shall continue to June
10                                 30, 2020. Additionally, Progressive shall have until June 30, 2020, to cease use
11                                 of any internet domain or other social media address that includes “Nuova
12                                 Ricambi” or any confusingly similar derivation. Promptly, and in compliance
13                                 with the injunction, Progressive shall cooperate with NRSRL to cancel its
14                                 Registered Mark and to notify the Trademark Trial and Appeal Board of the
15                                 United States Patent and Trademark Office (“TTAB”) of its withdrawal of its
16                                 opposition to NRSRL’s registration of the mark “NR”, Serial No. 79166354. On
17                                 or before June 30, 2020, Progressive shall also cooperate with NRSRL to transfer
18                                 the “nuovaricambi.com” domain name to NRSRL’s control, and shall terminate
19                                 the use of any other similar domains it holds as well as any other social media
20                                 address making use of “Nuova Ricambi,” or any derivation thereof.
21                 6. Except as provided above, the Parties shall have the right to use their respective catalogs,
22 and images contained therein, as they exist as of the date of this Judgment regardless of the source of the

23 images and to create derivative works therefrom. This right shall be transferable.

24                 7. Each party shall pay its own attorneys’ fee and costs that have accrued up to the date of
25 this Final Judgment and Permanent Injunction.

26                 8. If Progressive breaches any terms of the Final Judgment and Permanent Injunction, then
27 NRSRL, Sproparts and La Marzocco shall be entitled to recover their reasonable attorneys’ fees and

28 costs incurred in seeking enforcement of the Final Judgment and Permanent Injunction.
                                                                3
                       [Proposed] FINAL JUDGMENT AND PERMANENT INJUNCTION
     104719068
     Active\104719068.v2-11/6/19
 1                 9. This Court shall retain jurisdiction of the Final Judgment and Permanent Injunction, and
 2   any motion or application seeking its enforcement shall be directed to this Court.
 3           IT IS SO ORDERED
 4           Dated: November 8, 2019
 5

 6
                                                           /s/ John A. Mendez_____________
 7
                                                                Honorable John A. Mendez
 8                                                         United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
                       [Proposed] FINAL JUDGMENT AND PERMANENT INJUNCTION
     104719068
     Active\104719068.v2-11/6/19
